Title: To Benjamin Franklin from Lafreté, 10 March 1783
From: Lafreté, Jean-Jacques de
To: Franklin, Benjamin


Paris le 10. mars 1783.
M. Gallard de Bayonne, dont je vous ai déja parlé mon cher Papa a des affaires interressantes à traitter avec vous. Cest un homme très instruit et un de mes bons amis j’espere que vous voudréz bien le recevoir avec bonté, et qu’il S’appercevra que vous avéz un peu d’amitié pour nous. Ma petite femme est à peu près dans le meme Etat. Vous lui avéz promis de venir diner avec nous, nous vous attendons, et vous assurons tous deux, mon cher Papa de Notre tendre, et Respectueux attachement.
Lafreté
